                                 1 Matthew T. Cecil, Esq.
                                   Nevada Bar No. 9525
                                 2 Susan M. Schwartz, Esq.
                                   Nevada Bar No. 14270
                                 3 HOLLAND & HART LLP
                                   9555 Hillwood Drive, 2nd Floor
                                 4 Las Vegas, NV 89134
                                   Phone: 702-222-2500
                                 5 Fax: 702-669-4600
                                   Email: mtcecil@hollandhart.com
                                 6         smschwartz@hollandhart.com
                                 7 Attorneys for Defendant

                                 8

                                 9                             THE UNITED STATES DISTRICT COURT

                                10                                       DISTRICT OF NEVADA

                                11 CRISTINA ROBERTSON, an Individual,                     CASE NO.: 2:19-cv-00359-JAD-CWH
                                12                          Plaintiff,
9555 HILLWOOD DRIVE 2ND FLOOR




                                13 v.                                                      STIPULATION TO CONTINUE EARLY
     HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                                                           NEUTRAL EVALUATION SESSION
                                14 CENEGENICS L.L.C., a Foreign Limited
                                   Liability Company; DOES I – X; and ROE
                                15 CORPORATIONS I - X.,

                                16                          Defendant.
                                17

                                18             WHEREAS, the Parties were ordered to appear before United States Magistrate Judge

                                19   Cam Ferenbach for an Early Neutral Evaluation session on June 19, 2019 at 10:00 a.m., with a

                                20   confidential written evaluation statement due in his chambers no later than June 12, 2018. (ECF

                                21   No. 8).

                                22             WHEREAS, Defendant’s Representative for the Early Neutral Evaluation session resides

                                23   in Atlanta, Georgia, and is unable to attend on June 19, 2019.

                                24             NOW, THEREFORE, Plaintiff Cristina Robertson and Defendant Cenegenics L.L.C.,

                                25   by and through their attorneys of record, jointly ask the Court to reschedule the Early Neutral

                                26   Evaluation session from June 19, 2019 to a later date.

                                27             For convenience, and in an effort to avoid rescheduling the Early Neutral Evaluation

                                28   again, the Parties have conferred to discuss available dates. The Parties are available on July 10,

                                                                                      1
                                 1   2019 and July 11, 2019. The Parties understand that these dates may not be available or may
                                 2   conflict with the Court’s calendar. If these dates are unavailable or conflict with the Court’s
                                 3   calendar, then the Parties request the Court calendar the Early Neutral Evaluation session after
                                 4   August 1, 2019.
                                 5          The Parties further request the confidential written evaluation statement be scheduled to
                                 6   be delivered to United States Magistrate Judge Ferenbach’s chambers no later than one week
                                 7   before the Early Neutral Evaluation session.
                                 8          IT IS SO STIPULATED this 5th day of June, 2019.
                                 9
                                      HKM EMPLOYMENT ATTORNEYS,                            HOLLAND & HART LLP
                                10    LLP
                                11     /s/ Jenny L. Foley                                   /s/ Matthew T. Cecil
                                      Jenny L. Foley, Ph.D., Esq.                          Matthew T. Cecil, Esq.
                                12
9555 HILLWOOD DRIVE 2ND FLOOR




                                      Nevada Bar No. 9017                                  Nevada Bar No. 9525
                                13    Marta D. Kurshumova, Esq.                            Susan M. Schwartz, Esq.
     HOLLAND & HART LLP




                                      Nevada Bar No. 14728                                 Nevada Bar No. 14270
      LAS VEGAS, NV 89134




                                14    1785 East Sahara, Suite 300                          9555 Hillwood Drive, 2nd Floor
                                      Las Vegas, NV 89104                                  Las Vegas, NV 89134
                                15
                                      Attorneys for Plaintiff                          Attorneys for Defendants
                                16

                                17                                                  ORDER
                                18
                                                                                    IT IS SO ORDERED.
                                19

                                20    IT IS HEREBY ORDERED that the                             June 11
                                      Early Neutral Evaluation scheduled            DATED                                   , 2019.
                                21
                                      for June 19, 2019, is VACATED,
                                22    and RESCHEDULED to 10:00
                                      AM, August 5, 2019. The
                                23    confidential statement must be
                                      received 4:00 PM, July 29, 2019.              United States Magistrate Judge
                                24
                                      All else as stated on the order
                                25    scheduling (ECF NO. 8) remains
                                      unchanged.
                                26

                                27

                                28

                                                                                       2
